Case 1:20-cv-05770-JMF Document 149-7 Filed 08/25/20 Page 1 of 5




               Exhibit 66
     Case 1:20-cv-05770-JMF Document 149-7 Filed 08/25/20 Page 2 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

       Plaintiffs,                          20-CV-5770 (JMF)

       v.

DONALD J. TRUMP, in his official
capacity as President of the United
States, et al.,

       Defendants.


NEW YORK IMMIGRATION
COALITION, et al.,

       Plaintiffs,                          20-CV-5781 (JMF)

       v.

DONALD J. TRUMP, in his official
capacity as President of the United
States, et al.,

       Defendants.


               Expert Reply Declaration of Mr. John Thompson


I.   Introduction

 1. On July 21, 2020, President Trump issued a Memorandum for the Secretary of
    Commerce on Excluding Illegal Aliens from the Apportionment Base Following the 2020
    Census (in the remainder of my statement, I will use the term “Memorandum” to refer to
    this document).
          Case 1:20-cv-05770-JMF Document 149-7 Filed 08/25/20 Page 3 of 5




      2. I prepared and executed a declaration for this case on August 6, 2020 (“Declaration”).1
         In my Declaration, I stated: “It is my opinion that the effects of the Memorandum on the
         current macro environment are likely to be as great if not greater than the addition of a
         citizenship question. Therefore, immigrants and the families of immigrants will be
         reluctant to participate in the Nonresponse Followup (“NRFU”) and many will not be
         enumerated. It is also likely, in my opinion, that this reluctance to participate will extend
         to other hard-to-count populations as well. The issuance of the Memorandum has
         significantly increased the risk of larger total and differential undercounts, relative to
         previous censuses.”

      3. The Census Bureau conducted the 2019 Census Test, a nationally representative
         randomized experiment designed to study the potential impact on self-response of
         including a citizenship question on the 2020 Census questionnaire.2 This was a well-
         designed randomized control test that compared the effects of adding a citizenship
         question to the 2020 Census questionnaire. I have carefully read the final report for this
         test, and the results are consistent with and, in fact, bolster the opinion that I expressed in
         my Declaration.

      4. Because the test found that there was no statistically significant difference in overall self-
         response rates between households that received a questionnaire with the citizenship
         question and those that received a questionnaire without the citizenship question, the
         Census Bureau concluded that the addition of a citizenship question would not have
         affected staffing needs for NRFU. However, the Census Bureau, by design, did not
         investigate what effect the inclusion of the citizenship question would have on increasing
         undercounts of immigrant and hard-to-count communities. Furthermore, as I will discuss
         below, adequately staffing NRFU is not sufficient to obtain a complete and accurate
         enumeration of the traditionally hard-to-count populations.3

      5. Importantly, the 2019 Census Test contained additional findings that I believe are
         relevant to understanding the likelihood that the Memorandum will negatively impact
         response rates, and the potential for the Memorandum to significantly increase the risk of
         larger and total undercounts relative to previous censuses.

      6. In particular, the 2019 Census Test found that in some areas and for some subgroups,
         there were statistically significant lower self-response rates for the test questionnaire with



1
 See State of New York, et al. v. Trump, et al., 20-CV-5770 (JMF), and New York Immigration
Coalition, et al. v. Trump, et al., 20-CV-5781 (JMF), Doc. 57.
2
    US Census Bureau, 2019 Census Test, Final Report, December 30, 2019.
3
 It should be noted that if the Census Bureau fails to meet its hiring goals for NRFU, then
undercounts would most likely follow.

                                                                                                       2
        Case 1:20-cv-05770-JMF Document 149-7 Filed 08/25/20 Page 4 of 5




       the citizenship question than for the test questionnaire without the citizenship question.
       These differences were observed for the following:
           • Mail respondents.
           • Tracts designated to receive bilingual materials.
           • Tracts with greater than 4.9 percent noncitizens.
           • Tracts with greater than 49.1 percent Hispanic residents.
           • Tracts with between 5.0-20.0 percent Asian residents.
           • Housing units within the Los Angeles Regional Census Center and New York
                Regional Census Center boundaries.

    7. In addition, the proportion of those who identified as Hispanic (and were listed as the first
       person on the questionnaire) was statistically significantly lower for the treatment with
       the citizenship question.

    8. These results indicate that the citizenship question would have seriously affected the
       propensity of many of the hard-to-count communities to self-respond to the 2020 Census.
       As I discussed in my Declaration, it would follow that they would also be less likely to
       participate in NRFU resulting in undercounts of immigrants and the families of
       immigrants, as well as all of the traditionally hard-to-count communities. Accordingly,
       there would be a significant risk that these undercounts would be larger than were
       observed in previous censuses.

    9. In conclusion, the 2019 test further demonstrates that the addition of a citizenship
       question to the 2020 Census questionnaire would lower self-response for populations at
       risk of being undercounted. This bolsters my opinion that the Memorandum will have a
       similar, if not greater, effect on the macro environment in which the 2020 Census is being
       conducted, particularly for NRFU.

    10. The Census Bureau must do a lot more than simply hire enough enumerators to meet
        their staffing goals for NRFU in order to achieve a fair and accurate count of all
        populations and areas. They and their partners4 must create the kind of macro
        environment that convinces the traditionally hard-to-count populations to fully participate
        in the 2020 Census, and importantly to accurately respond in NRFU.


4
  In my original Declaration, I discussed the Census Bureau’s partnership program. These
partners include advocacy organizations, local governments, religious leaders, and many other
community organizations. The Census Bureau recruits these partners to help deliver messages to
the communities that they work with about the importance of responding to the census and the
confidentiality of these responses. A critical component of the message from trusted voices is
that the Census Bureau does not share any identifiable information with any outside entities
including law or immigration enforcement.


                                                                                                    3
    Case 1:20-cv-05770-JMF Document 149-7 Filed 08/25/20 Page 5 of 5




11. The Memorandum is a major barrier preventing the Census Bureau and its partners from
    creating such a macro environment. Furthermore, it is my opinion, that a timely ruling
    from a court enjoining the Memorandum would greatly help the Census Bureau and its
    trusted partners in their efforts to convince hard-to-count populations, such as immigrant
    populations, that they can trust the Census Bureau and should respond to the census.

12. As explained in my Declaration, the role of trusted partners was developed during my
    tenure at the Census Bureau before the 2000 Census, and used to great effect in both the
    2000 and 2010 Censuses to help reach hard-to-count populations. The Memorandum is
    limiting what has previously proven to be a very effective program to help increase
    census responses because it undermines the message that the Census Bureau is
    trustworthy and is not seeking to single out immigrants or individuals without legal
    status.

13. A court order enjoining the Memorandum would mitigate the damage because it would
    allow trusted partners to better explain during their outreach that all individuals will in
    fact be counted for apportionment, and bolster the advocacy that these partners do within
    their communities about the trustworthiness of the Census Bureau – supporting the point
    that the Census Bureau is not singling out immigrants and individuals who do not have
    legal status. Messaging refuting the proposal in the Memorandum would help improve
    the effectiveness of efforts by the Census Bureau and its trusted partners to convince
    individuals to respond to the 2020 Census during NRFU. And it would help the Census
    Bureau better carry out its mission to conduct a fair and accurate enumeration in the 2020
    Census.



 Executed on August 24, 2020 at Bend, Oregon.

 I declare under penalty of perjury that the foregoing is true and correct.




                                         __________________________________

                                         John Thompson

                                                                                                 4
